                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                              ANDERSON/GREENWOOD DIVISION

Krystal Leanne Hodges, Individually, and          )   Civil Action No. 8:18-cv-02165-DCC
as the Appointed Personal Representative of       )
the Estate of Devin Pressley Hodges,              )   UNITED STATES’ MOTION
                                                  )   FOR A STAY OF THE CASE IN
                               Plaintiff,         )   LIGHT OF APPROPRIATIONS
                                                  )
vs.                                               )   IN ADMIRALTY
                                                  )
The United States of America,                     )
                                                  )
                               Defendant.         )
                                                  )

        The United States of America hereby moves for a stay of the case in the above-captioned

case.

        1.       At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

Department does not know when funding will be restored by Congress.

        2.       Absent an appropriation, Department of Justice attorneys and employees are

prohibited from working, even on a voluntary basis, except in very limited circumstances,

including “emergencies involving the safety of human life or the protection of property.” Title 31

U.S.C. § 1342.

        3.       Undersigned counsel for the Department of Justice therefore requests a stay of the

case until Congress has restored appropriations to the Department.

        4.       If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, all current deadlines for the parties be extended commensurate with the duration of the

lapse in appropriations.
       5.      Opposing counsel has no objection to this motion.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of the case in this case until Department of

Justice attorneys are permitted to resume their usual civil litigation functions.


Dated: January 3, 2019                                 Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       SHERRI A. LYDON
                                                       United States Attorney

                                               By:     s/Lee E. Berlinsky
                                                       Lee E. Berlinsky (#5443)
                                                       Assistant U.S. Attorney
                                                       151 Meeting Street, Suite 200
                                                       Charleston, SC 29402
                                                       Telephone: (843) 727-4381
                                                       Lee.Berlinsky@usdoj.gov

                                                       ORLA M. BRADY (NY 4639241)
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Civil Division, Torts Branch
                                                       Post Office Box 14271
                                                       Washington, DC 20044-4271
                                                       Telephone: (202) 514-0372
                                                       Orla.M.Brady@usdoj.gov
                                                       Pro Hac Vice

                                                       SAM W. ESCHER
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Civil Division, Torts Branch
                                                       Post Office Box 14271
                                                       Washington, DC 20044-4271
                                                       Telephone: (202) 305-8049
                                                       Sam.W.Escher@usdoj.gov
                                                       Pro Hac Vice

                                                       Attorneys for the United States of America
